Citation Nr: 0019228	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-06 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for liposarcoma, status 
post, above the knee amputation.  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating determination of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection a right 
leg condition and liposarcoma, status post right above the 
knee amputation.  


FINDING OF FACT

There is no competent evidence of a nexus between the 
veteran's liposarcoma, status post, above knee amputation and 
any incident of service.



CONCLUSION OF LAW

The claim of entitlement to service connection for 
liposarcoma, status post, above knee amputation is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that in May 1978, the 
veteran was seen with complaints of pain in the heel of his 
right foot.  He reported that the symptoms had begun three 
days earlier due to a road march.  On examination, there was 
no swelling or discoloration.  There was no pain on 
palpitation.  A small blister on the heel was noted.  The 
impression was blister and bruise.  There are no findings 
referable to liposarcoma.  The remainder of the service 
medical records are negative for any findings referable to 
the right lower extremity.

The veteran was accorded a VA examination in November 1979.  
At that time, the veteran did not report or complain of a 
right leg disability.  On examination, there were no findings 
referable to liposarcoma.  

Medical records from Presbyterian Hospital of Dallas dated 
from February to April 1997 show the veteran was treated and 
diagnosed with liposarcoma of the right calf.  In February 
1997, it was noted that the veteran presented with a several 
month history of enlarging calf muscle.  The veteran 
underwent open biopsy of the right calf, which revealed a 
Grade II-III myxoid liposarcoma.  When the veteran failed to 
respond to chemotherapy, an above the knee amputation was 
performed.  



Pertinent Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1131 (West 1991).

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and a malignant tumor becomes manifest to a degree 
of 10 percent or more within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Alternatively, service connection may be established under § 
3.303(b) (1999) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b) (1999), chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Lay assertions of medical causation or diagnosis cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).



Analysis

The evidence shows the veteran is currently diagnosed with 
liposarcoma of the right leg, thus satisfying the first prong 
of the test for the submittal of a well-grounded claim--
evidence of current disability.

There is no competent evidence of liposarcoma in service, 
however, the report of inservice treatment for a blister and 
bruise of the right heel, arguably provides competent 
evidence of an inservice injury.

The clinical evidence shows that the veteran was diagnosed 
with liposarcoma in February 1997.  There is no medical 
evidence linking liposarcoma to active service.  The veteran 
has asserted that the symptoms in service actually 
represented the onset of his cancer in the right leg.  
However, as a lay person he would not be competent to express 
an opinion as to medical causation or diagnosis.  

The veteran's opinion that his liposarcoma is directly 
related to active service does not meet this standard.  As 
the Court held in Grottveit, questions of medical diagnosis 
or causation require the expertise of a medical professional.  
The veteran has neither presented nor indicated that evidence 
which tends to establish a causal relationship exist between 
his post- service liposarcoma and active service.

What is lacking under the Caluza test in the present case is 
competent evidence that the veteran's liposarcoma is related 
to active service.  Specifically, there is no medical 
evidence to establish a causal link between the veteran's 
liposarcoma and service.  Consequently, the Board finds that 
the claim for service connection for a right leg condition 
and liposarcoma, status post, right above the knee amputation 
is not well grounded, and must be denied  38 U.S.C.A. §§ 
1110, 5107(a).

In view of the forgoing, the Board finds no further duty to 
assist the veteran with the development of this claim.  Epps 
v. West, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  


ORDER

Service connection for a right leg condition and liposarcoma, 
status post right above the knee amputation is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

